Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 04/25/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claim 1.  The examiner respectfully disagrees.  Momose et al. (figures 1-2 and 26) discloses a display device as claimed including a first sealing member disposed at a first edge of one side of the display area (upper area of figure 1); and a second sealing member disposed at a second edge of another side of the display area substantially perpendicular to the one side of the display area (lower area of figure 1), wherein each of the first sealing member and the second sealing member includes a substantially straight portion and a protrusion portion angled from the substantially straight portion toward the non-display area, wherein the protrusion portion of the first sealing member is directly connected with the second sealing member (portions R and O).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momose et al. (US 2006/0139563).
Regarding claim 1, Momose et al. (figures 1-2 and 26) discloses a display device comprising: 
a first substrate (10) including a display area and a non-display area; 
a second substrate (20) opposing the first substrate; 
a liquid crystal layer (FIGURE 2) disposed between the first substrate and the second substrate to overlap the display area; and 
a seal (52a-52b) disposed between the first substrate and the second substrate to surround the liquid crystal layer, wherein at least one corner of the seal projects toward the non-display area, and 
wherein the seal comprises: 
a first sealing member disposed at a first edge of one side of the display area (upper area of figure 1); and 
a second sealing member disposed at a second edge of another side of the display area substantially perpendicular to the one side of the display area (lower area of figure 1), 
wherein each of the first sealing member and the second sealing member includes a substantially straight portion and a protrusion portion angled from the substantially straight portion toward the non-display area, 
wherein the protrusion portion of the first sealing member is directly connected with the second sealing member (portions R and O).
Regarding claim 3, Momose et al. (figures 1-2 and 26) discloses a plurality of pixels disposed on the first substrate, the plurality of pixels comprising pixel electrodes, wherein a distance between the protrusion portion and the pixel electrodes is greater than a distance between one of the substantially straight portions and the pixel electrodes.
Regarding claim 4, Momose et al. (figures 1-2 and 26) discloses a plurality of pixels disposed on the first substrate, the plurality of pixels comprising pixel electrodes (within the display area 4), wherein the seal does not overlap the pixel electrodes (52a-52b).
Regarding claim 6, Momose et al. (figures 1-2 and 26) discloses wherein the protrusion portion of the first sealing member is disposed between the substantially straight portion of the first sealing member and the substantially straight portion of the second sealing member.
Regarding claim 7, Momose et al. (figures 1-2 and 26) discloses a common electrode (COM 57) disposed on the second substrate to face a pixel electrode, wherein the seal (52; see at least paragraph 0164) is made of a conductive material and is in contact with the common electrode.
Regarding claim 8, Momose et al. (figure 26) teaches a common voltage line disposed on at least one edge of the display area on the first substrate, wherein the common voltage line overlaps the sealing member (COM 57 and 52; see at least paragraph 0164).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871